Name: Council Regulation (EEC) No 1716/80 of 27 June 1980 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 168 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1716/80 of 27 June 1980 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, seawards of three nautcial miles from the coast and in certain parts of Oresund and the Baltic Sea up to the base-lines ; Whereas in the context of these Agreements , the Community, Norway and Sweden and the Community and Sweden have consulted about regulatory measures in respect of fishing in the area covered by the Agreement; Whereas during these consultations the delegations have agreed to recommend their respective authorities to introduce catch limitations for certain species in these areas ; Whereas the proposed catch limitations consist of quotas, allocated to each party, which are not subdivided according to the fishing zones of the parties ; Whereas the interim system laid down in Regulation (EEC) No 1135/80 (2) authorizing fishing by Swedish vessels in the Community fishery zone, which expires on 30 June 1980, should be replaced by a definitive system for 1980 in accordance with the arrangements negotiated between the Community and Sweden, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas the Community and the Kingdom of Sweden have signed a Framework Agreement on fisheries ; Whereas the Community and Sweden have held consultations concerning their reciprocal fishing allocations for 1980 on the basis of the principles established by the said Agreement; Whereas during these consultations the delegations agreed to recommend their respective authorities that they fix certain catch quotas for 1980 for vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat povides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering both parties provides that each party shall grant access to fishing by vessels of the other party within its fishing zone in the Kattegat HAS ADOPTED THIS REGULATION: Article 1 1 . Fishing by vessels flying the flag of Sweden in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic Ocean north of (*) Opinion delivered on 20 June 1980 ( not yet published in the Official Journal). ( 2) OJ No L 116, 7. 5 . 1980, p. 41 . No L 168/2 Official Journal of the European Communities 1 . 7 . 80 a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in Skagerrak, Kattegat and Ãresund shall transmit to the Commission, according to the rules set out in Annex IV, the information specified in that Annex. 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides. 43 ° 00 N' shall be authorized in 1980 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation. 2 . Without prejudice to the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden for species other than those for which quotas are established in Annex I is authorized in Kattegat, Skagerrak and Ãresund, east of a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and north of a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo. 3 . For the purposes of this Regulation :  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden,  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from HasenÃ ¸re Head to Gniben Point, from Korshag to Spodsbjerg, and from Gilbjerg Head to the Kullen ,  Ãresund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . 4. Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial waters of Member States are measured, with the following exceptions : ( a ) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark; (b ) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark ; (d) fishing for herring with gillnets in the Baltic Sea is authorized up to the coast of Bornholm and Article 3 1 . Fishing within ICES sub-areas IV and VI, and ICES divisions III c) and d) under the quotas established in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Community at the request of the Swedish authorities is held on board and where the conditions set out in the licence are observed. 2. Licences shall be issued for the purposes of paragraph 1 subject to the condition that the number of licences valid on any one day shall not exceed:  79 for fishing cod and herring in the Baltic Sea ,  six for fishing salmon in the Baltic Sea,  14 for fishing in ICES sub-areas IV and VI all species referred to in Annex I other than ling,  three for fishing ling in ICES sub-areas IV and VI . 3 . When an application for a licence is submitted to the Commission, the following information shall be supplied: (a ) name of the vessel ; (b) registration number ; i KristiansÃ ¶ from 1 May until 3 1 August; (e) fishing in Ãresund is authorized within the areas and in accordance with the conditions set out in Annex II . 5 . Notwithstanding paragraph 1 , unavoidable by ­ catches of a species for which no quota is established in 1 . 7 . 80 Official Journal of the European Communities No L 168/3 Article 5 Fishing in Kattegat for the quotas referred to in Article 1 shall be subject to the following provisions : 1 . directed fishing for herring for purposes other than human consumption is prohibited ; 2 . the use of trawls and purse seine for catching of pelagic species is prohibited from Friday midnight to Sunday midnight. Article 6 Only long-liners are authorized to fish for ling. ( c) external identification letters and numbers ; (d) port of registration ; ( e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested. 4 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing opera ­ tion, each vessel shall be in possession of a licence. 5 . Licences may be cancelled with a view to issuing new licences. Cancellation shall take effect from the date of the surrender of the licence to the Commission . New licences shall take effect from the first of the month following that in which they are issued . Article 4 Fishing in Skagerrak under the quotas referred to in Article 1 is subject to the following provisions : 1 . directed fishing for herring is prohibited from 1 October to 31 December 1980 ; 2 . directed fishing for herring for purposes other than human consumption is prohibited ; 3 . the use of trawls and purse seines for catching pelagic species is prohibited from Saturday midnight to Sunday midnight. Article 7 The competent authorities of the Member States shall take appropriate steps, including the regular inspection of vessels, to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Council The President A. SARTI No L 168/4 Official Journal of the European Communities 1 . 7 . 80 ANNEX I Fishing quotas Species Area within which fishing is authorised Quantity tonnes ; Cod ICES III c), d ) 3 500 Skagerrak 2 000 ( ») Kattegat 6 000 (!) ICES IV 200 Haddock Skagerrak + Kattegat 1 800 (&gt;) ICES IV 200 Whiting Skagerrak 400 H Kattegat 1 200 ( ») ICES IV 50 Plaice Skagerrak 400 ( J ) Kattegat 1 200 (*) ICES IV 20 Mackerel ICES IV 800 Skagerrak + Kattegat 1 000 Sprat ICES IV 3 000 Skagerrak + Kattegat 17 000 ( ») Blue whiting ICES IV, VI ; 2 ) 4 000 Herring Skagerrak 4 000 f 1 ) Kattegat 14 750 ( ») ICES III c), d'i 4 000 ICES IV Token entry Ling ICES IV, VI 2 ) 400 Salmon ICES III c . J 20 ('; To be reduced by the quantities taken outside the EEC fishing zone . 2 'i North of 56 ° 30' N. No L 168/51 . 7 . 80 Official Journal of the European Communities ANNEX II 1 . Inside a depth of 7 m only the following are allowed : (a ) fishing by net for herring; and (b ) fishing by lines in the months of July to October inclusive. 2 . Outside a depth of 7 m fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget. 3 . Notwithstanding paragraph 2, fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7-5 m between 'armspidserne'. 4 . North of the line refered to in paragraph 2 fishing by trawl or Danish seine is allowed up to three nautical miles from the coast. ANNEX III The following details are to be entered in the logbook after each haul : 1 . the quantity (in kg) of each species caught; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used. No L 168/6 Official Journal of the European Communities 1 . 7 . 80 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 On each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a) the information specified under point 1.4 ; (b ) the quantity (in kg) of each species of fish in the hold ; ( c) when and where fishing is to commence. If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1.2 . On each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a) the information specified under point 1.4 below; (b ) the quantity (in kg) of each species of fish in the hold; (c) the quantity (in kg) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the Community fishing zone. If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient. 1.3 . At weekly intervals, commencing on the seventh day after the vessel first enters the fishing zone of the Member States : (a) the information specified under point 1.4 below; (b ) the quantity (in kg) of each species caught since the previous transmission : ( c) the ICES division in which the catches were made . 1.4 . (a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; (b ) the licence number if the vessel is under licence ; ( c) the serial number of the message; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand OXP OXB Norddeich DAF DAK DAHDAL DAIDAM DAJDAN 1 . 7 . 80 Official Journal of the European Communities No L 168/7 Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portshead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Prins Christians Sund OZN ' JulianehÃ ¥b OXF Godthab OXI Holsteinsborg OYS Godhavn OZM . Stockholm SOJ Goteborg SOG Ronne OYE Central GodhtÃ ¥b 4. Form of communications : The information specified under point 1 shall contain the following elements, which shall be given in the following order :  name of vessel ;  call sign ;  external identification letters and numbers ;  serial number of the message for the voyage in question ;  indication of the type of message according to the following code :  message  when entering the Community zone : ' IN',  message when leaving the Community zone: 'OUT',  weekly message: 'WKL';  the geographical position;  the ICES division in which fishing is expected to commence ;  the date on which fishing is expected to commence ;  the quantity ( in kg) of each species of fish in the hold using the code mentioned in point 5 below;  the quantity ( in kg) of each species caught since the previous transmission using the code mentioned in point 5 below;  the ICES division in which the catches were made;  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ;  the name and call sign of the vessel to which the transfer was made;  the quantity (in kg) of each species landed in a port of the Community since the previous transmission ;  name of the master . No L 168/8 Official Journal of the European Communities 1 . 7 . 80 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus ), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sandeel (Ammodytes sp), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva ), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes sp), V. American plaice (Hypoglossoides platessoides), W. Squid (Illex), X. Yellowtail (Limanda ferruginea), Y. Blue whiting (Gadus poutassou).